ORDER

PER CURIAM.
Floyd Ellis (“father”) and Linda Barton (“mother”) appeal the judgment of the trial court terminating their parental rights. Father and mother (collectively referred to herein as “parents”) claim the court erred in terminating their rights because the judgment was not supported by the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).